       Case 7:18-cr-00614-KMK Document 173 Filed 11/17/20 Page 1 of 2
                                        U.S. Department of Justice

                                             United States Attorney
                                             Southern District of New York

                                             United States District Courthouse
                                             300 Quarropas Street
                                             Wh ite Plains, New York 10601



                                             November 17, 2020

BY CM/ECF and ELECTRONIC MAIL

The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
New York, New York 10601

      Re:    United States v. Simon Goldbrener, et al.,
             18 Cr. 614 (KMK)

Dear Judge Karas:

   The Government writes respectfully to request that this Court set a new date for
defendant Moshe Schwartz to submit his sentencing memorandum, and to extend the
time for the Government to submit its universal sentencing submission. The Govern-
ment has communicated with counsel for all defendants in this case: none object and
all who have responded in particular consent. 1

  On August 27, 2018, a grand jury returned indictment 18 Cr. 614 (KMK), which
charged all seven defendants with participating in conspiracies and frauds involving
the E-Rate program. In light of, among other things, the volume of discovery (includ-
ing discovery in both English and Yiddish), and the nature of the case, the Court
granted several adjournments in the case, at the request of the defendants.

  Beginning on January 24, 2020, and going through February 12, 2020, all seven
defendants waived indictment and pleaded guilty to seven different superseding in-
formations, all pursuant to plea agreements. The Court set sentencing dates for all.

  In light of, among other things, delays wrought by COVID-19, the Court grante
piecemeal sentencing adjournment requests (all made with the consent of the Gov-
ernment). In order to obviate the need for continued piecemeal requests, however, at

1 Counsel for Simon Goldbrener, Peretz Klein, Ben Klein, Moshe Schwartz, and Sho-
lem Steinberg have explicitly consented. The Government has not yet heard back
from counsel for Susan Klein or Aron Melber but, given the current schedule, has no
reaaon to beli~Y~ f\l.ey will object.
       Case 7:18-cr-00614-KMK Document 173 Filed 11/17/20 Page 2 of 2
Hon. Kenneth M. Karas
November 17, 2020
Page 2 of 2

the Government's request, with the defendant's consent, the Court set a single sched-
ule for the parties to submit their sentencing memoranda. (Docket Entry 145). Since
that time, several defendants sought additional extensions of time to submit their
memoranda, with the Government's consent, each of which this Court granted.

  At this time, all defendants but Moshe Schwartz have submitted their sentencing
memoranda. (Docket Entries 158, 160, 162, 165, 166, 171). However, Schwartz's at-
torney, Steven Y. Yurowitz, Esq., had a family emergency, and so was not able to
submit his sentencing memorandum on time.

  The Government has communicated with Mr. Yurowitz, who has asked that his
time to submit a sentencing memorandum on behalf of Schwartz therefore be ex-
tended to November 24, 2020, to which the Government has no objection.

  Because the Government plans on submitting a universal sentencing memoran-
dum, and in light of the Thanksgiving holiday, the Government therefore respectfully
requests that it be permitted to submit its sentencing memorandum two weeks after
Schwartz's due date: on December 8, 2020.

  The Court's Deputy has indicated that the Court will likely schedule the sentencing
hearings in this case for mid-January. The schedule proposed above will give the
Court time to review all the parties' positions, and the parties to determine what, if
any issues, remain in dispute at sentencing and what, if any, relief to seek from the
Court (e.g., a Fatica hearing) regarding those issues.

  Please feel free to contact us with any questions or issues.

The requested briefing schedule
                                              Respectfully submitted,
is granted .
                                              AUDREY STRAUSS
So Ordered.                                   Acting United States Attorney

~AL
11 /17/20
                                        By:   Mi~•

                                              Hagan C. Scotten
                                              Vladislav S. Vainberg
                                              Assistant United States Attorneys
                                              (914) 993-1952 / (212) 637-2410 / 1029

cc:     All counsel (via CM/ECF and electronic mail)
